DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 10/07/2020 has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-3 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
  Regarding claims 2-3 and 7, the claims recite parts of a human organism positively such that the claims are directed to or encompass a human organism (e.g., claim 2, “at least one front tooth is placed on the first frame”; claim 3, “ground electrode unit is disposed in at least a portion between a lip”; claim 7, “seating part is stuck between a plurality of upper teeth”). It is recommended that Applicant amend the claims to passively recite the human organism in order to overcome these rejections (i.e., claim 2, “at least one front tooth is configured to be placed on the first frame” ”; claim 3, is configured to be disposed in at least a portion between a lip”; claim 7, “seating part is configured to be stuck between a plurality of upper teeth”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites, “at least a portion of the second frame and the third frame has a large area part having a height increased toward a rear portion”. It is unclear what “large area” is meant to describe since there is no associated disclosure of a metric which corresponds to “large area”. Additionally, it is unclear what the height of the large area part is increased in comparison to. Looking to an area part having a height increased toward a rear portion compared to the front portion”.
Regarding claim 7, the claim recites “an upper portion and a lower portion of the outer side surface of the first cover are exposed to an outside”. It is unclear to what “an outside” corresponds to. For example, does an outside correspond to an outside of the device, of a certain portion of the device, or something other than the device being claimed? For examination purposes, this limitation has been interpreted according to any of the interpretations set forth above.
Also regarding claim 7, the claim recites “the mouth” in the last line. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a mouth”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0254243) in view of Nemeh et al. (US 2016/0038734) (hereinafter Nemeh).
Regarding claim 1, Kim discloses a mouthpiece for skin treatment (Abstract), the mouthpiece comprising: a frame (Fig. 1 & 3, oral insertion module 200); and a ground electrode unit on the frame (electrodes 210; Fig. 8-11 depict instances where electrodes 210 act as ground electrodes for current applied by main electrode 116), wherein the frame includes: a first frame disposed in front; a second frame extending rearward from one end portion of the first frame; and a third frame extending rearward from an opposite end portion of the first frame (Fig. 3 depicts first frame as front portion of mouthpiece, second and third frames extend from each side of first frame to form jaw shape for receiving teeth), and wherein the ground electrode unit is integrally formed with the first frame, the second frame, and the third frame (Fig. 3 depicts electrodes 210 on each frame).
Kim does not disclose that the ground electrode unit is integrally formed with the first frame, the second frame, and the third frame while continuously extending
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kim such that the ground electrode unit is integrally formed with the first frame, the second frame, and the third frame while continuously extending by including Nemeh’s electrode arrangement. Making this modification would be useful for providing an electrode arrangement useful for providing a number of therapeutic prophylactic, and regenerative benefits including killing oral microbes, increasing oral vasodilation, reducing oral biofilm, improving oral blood circulation, reversing oral bone resorption, promoting oral osteogenesis, treating gum recession, fostering gingival regeneration, the treatment of gingivitis, periodontitis, and oral malodor, and other systemic diseases correlated with oral pathogens, as taught by Nemeh (Abstract).
Regarding claim 2, Kim in view of Nemeh teaches that at least one front tooth is configured to be placed on the first frame, at least one right molar is placed on the second frame, and at least one left molar is placed on the third frame, when the frame is inserted into a mouth (As best understood, such teeth placement is possible via the oral device 200 of Fig. 3 in Kim & Nemeh Fig. 3, device 300).
Regarding claim 3, Kim in view of Nemeh teaches the ground electrode unit is configure to be disposed in at least a portion between a lip and at least one front tooth, at least a portion between a right cheek mucosa and at least one right molar, and a portion between a left cheek mucosa and at least one left molar, when being inserted into a mouth (Nemeh’s electrode unit 320 covers entire gumline and thus would be capable of providing such a placement of the ground electrode, see Fig. 3, para. 82).
Regarding claim 6, Kim in view of Nemeh teaches at least one of the first frame, the second frame, and the third frame may include a first cover disposed at an outer side, a second cover disposed at an inner side, and a seating part interposed between the first cover and the second cover (Kim & Nemeh, Fig. 3, each provide such structural arrangements which amount to a mouth guard), and wherein the ground electrode unit is disposed on at least a portion of an outer side surface of the first 
Regarding claim 7, Kim in view of Nemeh teaches the frame includes a non-conductive material (Nemeh para. 105 describes manufacturing process for oral device 200 wherein a non-conductive material is provided, see para. 105, last 3 sentences), and the ground electrode unit is disposed on an intermediate portion of the outer side surface of the first cover or constitutes the intermediate portion of the outer side surface of the first cover such that an upper portion and a lower portion of the outer side surface of the first cover are exposed to an outside (Kim Fig. 3, electrodes 210 are on intermediate portion of outer surface of first cover, upper/lower portions of outer surface are exposed to outside), and wherein the seating part is configured to be stuck between a plurality of upper teeth and a plurality of lower teeth, when the seating part is inserted into the mouth (As best understood, such teeth placement is possible via the oral device 200 of Fig. 3 in Kim & Nemeh Fig. 3, device 300).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nemeh, further in view of Kaufman et al. (US 2012/0156648) (hereinafter Kaufman).
Regarding claim 4, Kim in view of Nemeh teaches that the ground electrode unit electrically interacts with an external power electrode unit (Kim Fig. 1, main electrode 116; Fig. 8-11). Kim in view of Nemeh does not teach that an alternating current (AC) in a high frequency wavelength band flows through the electrodes. 
Kaufman, however, teaches an apparatus for delivering a therapeutic agent to dental tissue (Front Page), wherein a motivating frequency comprising an AC signal having a high frequency can be used to motivate at least one therapeutic agent into dental tissue (Para. 118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kim in view of Nemeh such that the ground electrode unit electrically interacts with an external power electrode unit such that an alternating current (AC) current in a high frequency 
Regarding claim 10, Kim in view of Nemeh teaches an apparatus for skin treatment, the apparatus comprising: an electric control unit (Kim Fig. 1, main body 100; Fig. 2, control unit 155 within main body 100); a mouthpiece for skin treatment according to claim 1 (Fig. 3; see rejection of claim 1 above), which is electrically connected to the electric control unit (Fig. 2 depict mouthpiece 200 connected to control unit 155); and a handpiece electrically connected to the electric control unit (Fig. 4, main body 100), wherein the handpiece includes a power electrode unit configured to receive power from the electric control unit (Fig. 4, main electrode 116) and to electrically interact with the ground electrode unit of the mouthpiece for the skin treatment (Fig. 8-11 depicts main electrode 116 interacting with ground electrode 210).
Kim in view of Nemeh does not teach that an alternating current (AC) in a high frequency wavelength band flows through the electrodes. 
Kaufman, however, teaches an apparatus for delivering a therapeutic agent to dental tissue (Front Page), wherein a motivating frequency comprising an AC signal having a high frequency can be used to motivate at least one therapeutic agent into dental tissue (Para. 118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kim in view of Nemeh such that the ground electrode unit electrically interacts with an external power electrode unit such that an alternating current (AC) current in a high frequency wavelength band flows. Making this modification would be useful for motivating at least one therapeutic agent into dental tissue, as taught by Kaufman. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nemeh, further in view of Guarraia et al. (US 2016/0158534) (hereinafter Guarraia).
Regarding claim 5, Kim in view of Nemeh teaches that a front portion of the first frame has a curvature (Kim & Nemeh, Fig. 3). Kim in view of Nemeh does not teach wherein at least a portion of the second frame and the third frame has an area part having a height increased toward a rear portion compared to the front portion.
Guarraia, however, teaches devices for delivering non-invasive neuromodulation to a patient (Abstract) wherein a center of gravity of a mouthpiece can be moved to a posterior region of the motupiece by increasing the volume of the posterior region (e.g. by increasing the length, height, or width of the posterior region) until the volume of the posterior region is greater than the volume of the anterior region (Para. 77, last sentence). Guarraia also teaches that by providing the center of gravity within the posterior region of the mouthpiece, the mouthpiece will rest in the patient’s mouth, even in the absence of a biting force (Para. 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kim in view of Nemeh such that at least a portion of the second frame and the third frame has an area part having a height increased toward a rear portion compared to the front portion. Making this modification would be useful for ensuring the mouthpiece will rest in the patient’s mouth, even in the absence of a biting force, as taught by Guarraia.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nemeh, further in view of Tingey (US 2009/0048647).
Regarding claim 9, Kim in view of Nemeh does not teach an intaglio groove having a shape corresponding to a tooth shape of a wear is formed in the seating part. Tingey, however, teaches an oral device having an intaglio groove having a shape corresponding to a tooth shape of a wear formed in the seating part (Fig. 1 depicts grooves for each tooth). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kim in view of Nemeh to include an intaglio groove having a shape th sentence).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest that the ground electrode unit covers at least 95% of the outer side surface of the first cover. Additionally, Applicant provides a criticality for this limitation in the form of expanding the area of the ground electrode unit, thereby covering all retaining ligaments, blood vessels, and intercellular fibrous tissues for treatment (Para. 80 of instant specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor (US 2011/0022126) discloses trigeminal nerve stimulation systems which use mouthpieces (Front Page).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792     

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792